DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation of claim 1, 11 and 20 such that the convex portion and/or the concave portion comprises a protrusion or a recess and a recess or protrusion formed concave or convex of the holding member, furthermore see the 35USC§112 below to go into details of the protrusion or recess in addition to the concave/convex, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or 

Double Patenting
Double patenting in view of at least the parent application US application 16/062104, which is issued under US Patent 10586943 will held abeyance until indication of allowable subject matter. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 11, 20 and their respective dependent claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 11, 12, 20 and their respective dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint 
As indicated above (35 U.S.C. 112(a)) regarding support for the protrusion and the recess, thereby for each independent claims it is unclear to what to make out of the convex portion or the concave portion to have a protrusion or a recess.  With the disclosure of the present applications (fig 2a-d) and at least paragraph 42 of the present application’s publication (US Pub 2020/0161581), it appears holding member is element 1, display panel is element 3, furthermore convex portion provided in the display panel is element 3c which engages to the concave portion (1c) of the holding member, which this configuration there is no additional protrusion or recess provided. Thereby it is unclear to how can the convex portion or the concave portion comprise a protrusion or a recess. For purpose of examination, the office will consider the limitation of protrusion and recess to be not there as illustrated by the present disclosure. 
Additionally, the office would like to bring attention to the applicant regarding the alternative limitation, specifically the limitation of “…the convex portion and/or the concave portion comprise protrusion or a recess to be engaged with a recess or a protrusion of an external member…” the office raises the question how can a recess be engaged to a recess of the external member or how can the protrusion be engaged to protrusion of the external member. 
Furthermore regarding claim 20, the last clause reads “wherein a groove into which a part of the peripheral edge of the display panel can be inserted is formed in the holding member” since in line 5 and line 9 respectively recite “first holding member” and “second the first holding member”.
Regarding claim 12 – the claim depends on claim 11, furthermore in claim 12 applicant recites “adhesive layer comprises a weak adhesive layer…” however, in claim 11 a weak adhesive in line 9 is already introduced, thereby the office raises the question to weather this is an additional weak adhesive layer. Furthermore “the adhesive layer” is lacking antecedent base. Appears that claim 12 may have meant to be on claim 1. For purpose of examination, the office will interpret claim 12 to be dependent on claim 11 however the weak adhesive layer in claim 11 and claim 12 are the same.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 5, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muramatsu US Patent 6191838.
Regarding claim 1 (as best understood), Muramatsu discloses, 
A display panel (fig1-2) comprising: 

adhesive layers (figures 1-2, describes adhesive tape 56 provided on the bottom of element 50 and securing to element 40) provided on a surface of the substrate, the surface being opposite to a surface on which the display image is to be displayed (fig 1, element 56 at the bottom and adjacent to element 40 opposite to surface indicated by 54/53), 
wherein a convex portion and/or a concave portion of the substrate of the display panel are formed at an outer peripheral portion or an outer peripheral edge of the substrate (figure 1, the region indicated by element 25 is convex at the outer peripheral portion/edge of the substrate (50/53/20)), the convex portion and/or the concave portion comprising a protrusion or a recess to be engaged with a recess or protrusion of an external member (element 40) being outside the display panel and capable of supporting the substrate coupling with the external member, wherein the substrate is inhibited from sliding or rotating with the external member. 
Regarding claim 5, 
Wherein the convex portion and/or concave portion being formed at the outer peripheral portion of the substrate is formed in a direction perpendicular to a surface plane of the substrate (as seen in figure 1 of Muramatsu, the length of the substrate is the perpendicular direction such that region of 25 is provided in perpendicular direction relative to the surface of the substrate (surface of the substrate is from where element 50 is indicated to peripheral 
Regarding claim 7,
Wherein the convex portion and/or concave portion being formed at the outer peripheral portion of the substrate is formed in a direction parallel to a surface plane of the substrate (as seen in figure 1 of Muramatsu, the width of the substrate is the parallel direction such that region of 25 is provided in parallel direction relative to the length surface of the substrate (surface of the substrate is from left right side of element 20/50). 

Claim(s) 11, 14, 15, 17 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boscher FR3026885 (Copy of original and English provided by the office).
Regarding claim 11 (as best understood), Boscher discloses,
A display apparatus (Fig 2a-b, 4) comprising: 
an object (Figs. 2a-b, element 3, visor, having plane surface) having a plane or curved surface;
a display panel (Fig. 2a-b, element 7, display panel, on page 5 of translation, Boscher describes the sides of the panel comprises stoppers that are in contact with the sideway railing system of holder 10/6, therefore this feature of stopper is at least a concave portion and/or convex which is provided at the outer peripheral portion; furthermore the sliding rail portion that is sliding along the holder and engaged to the holder is the concave or convex portion) comprising a substrate (the substrate of element 7), the substrate having at least one of a concave portion and a convex portion at any part of an outer peripheral portion or an outer peripheral edge of the substrate; 

a weak adhesive layer (Page 4 of translation describes that the support/holder is attached to the sun visor/object by at least gluing along with any other attachment means, therefore the gluing is consider the adhesive layer provided between the object (3) and the display panel (7) to have it in close contact during assembly and in final assembled stage of the apparatus) interposed between the object and the display panel to bring the object and the display panel into close contact with each other,
wherein the convex portion and/or the concave portion of the substrate of the display panel comprises a protrusion or a recess engaging with a recess or a protrusion of the concave portion of the convex portion of the holding member (as described in the 35USC§112 rejection and providing rejection under best understood) and inhibits the display panel from sliding or rotating in the holding member (as seen in figure 2a-b, inhibits rotations movement of the display),

Regarding claim 14, 
Boscher teaches the holding member is made of a light transmissible material (Boscher provides a suggestion of a transmissible material that provides rigid and transparent and resistant to ultraviolet light (page 8 of translated)).  
Regarding claim 15, 
Wherein the object is a windshield of a motor vehicle (figure 2a-b, element 3 is a visor which is connected to the windshield, thereby the combination of the two can be consider the object since the applicant is not specific to what as a whole makes up a windshield).
Regarding claim 17,
Wherein the object is at least one type of a household window, a show window or an exhibition case (figure 2, object as described can be exhibition case), casing of various apparatuses (figure 2a-b, visor as described in claim 11 is consider casing of an apparatus) and interior or exterior walls of building.
Regarding claim 20 (as best understood), Boscher discloses,
A display apparatus (Fig 2a-b, 4) comprising: 
an object (Figs. 2a-b, element 3, visor, having plane surface) having a plane or curved surface;
a display panel (Fig. 2a-b, element 7, display panel, on page 5 of translation, Boscher describes the sides of the panel comprises stoppers that are in contact with the sideway railing 
a first holding member (elements 10/6 provided on the object 3) mounted on a predetermined location of the object, the first holding member having a convex portion or a concave portion, and engaging with the concave portion or the convex portion of the display panel (as described above in view of page 5 and figure 2a-b, the display is slidable in the sideway railing system of the holder 10/6, further describes the holder comprising stoppers to prevent the display panel from fully disengaging from the holder, thereby, this stopper corresponds to the convex or concave of the display panel to provide engaging means and thereby holding each other; similar to present applications); and 
a second holding member (adhesive) comprising a weak adhesive layer (Page 4 of translation describes that the support/holder is attached to the sun visor/object by at least gluing along with any other attachment means, therefore the gluing is consider the adhesive layer provided between the object (3) and the display panel (7) to have it in close contact during assembly and in final assembled stage of the apparatus) interposed between the object and the display panel to bring the object and the display panel into close contact with each other, the weak adhesive layer being in direct contact with both of the object and the display panel (as described above and in page 4 of the translation),
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 6, 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muramatsu US Patent 6191838 in view of Kajiyama US pub 2006/0214575.
Regarding claim 2, 
Muramatsu teaches the details of claim 1 including the display panel as described under claim 1. 
Muramatsu does not teach the display panel is formed as a light transmissible organic EL display panel in which the substrate is formed of a light transmissible substrate and the plurality of pixels forming the display image are formed of an organic light emitting layer.
Kajiyama in similar field of display teaches a display panel is formed as a light transmissible organic EL display panel (claim 1, figure 8; paragraph 11) in which the substrate is formed of a light transmissible substrate (SUB1 and claim 1 describes the substrate, fig 8 shows 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to use the organic light display as taught by Kajyama as the display panel of choice for Muramatsu for the purpose of providing smaller and flexible display device since less structure such as backlight is needed and provides lower power consumption device.
Regarding claim 6, 
Wherein the convex portion and/or concave portion being formed at the outer peripheral portion of the substrate is formed in a direction perpendicular to a surface plane of the substrate (as seen in figure 1 of Muramatsu, the length of the substrate is the perpendicular direction such that region of 25 is provided in perpendicular direction relative to the surface of the substrate (surface of the substrate is from where element 50 is indicated to edge of element 53 and from where element 20 is indicated to where element 22-2 is indicated). 
Regarding claim 8,
Wherein the convex portion and/or concave portion being formed at the outer peripheral portion of the substrate is formed in a direction parallel to a surface plane of the substrate (as seen in figure 1 of Muramatsu, the width of the substrate is the parallel direction such that region of 25 is provided in parallel direction relative to the length surface of the substrate (surface of the substrate is from left right side of element 20/50). 
Regarding claim 10, 

Muramatsu does not teach wherein the convex portion and/or concave portion being formed at the outer peripheral portion or the outer peripheral of the substrate is formed in a plurality.
However, providing separate plural (see MPEP§2144.04(V)-(VI)) a convex and/or concave portion is not new in the art, such that it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made make the convex portion and/or concave portion of Muramatsu as described in claim 1 to be separated such that plural convex portion and/or concave portions are provided, since this will reduce the unwanted material and thereby reducing the weight of the display panel.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muramatsu US Patent 6191838.
Regarding claim 9, 
Muramatsu as modified teaches wherein the convex portion and/or concave portion being formed at the outer peripheral portion or the outer peripheral of the substrate (claim 1). 
Muramatsu does not teach Wherein the convex portion and/or concave portion being formed at the outer peripheral portion or the outer peripheral of the substrate is formed in a plurality.
.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boscher FR3026885 in view of Polak US Pub 2018/0334107.
Regarding claim 16, 
Wherein the display panel is mounted in an interior of the motor vehicle (fig 2a-b). 
Boscher does not explicitly teach a connector arranged at a ceiling part of a vehicular compartment of the motor vehicle; a flexible wiring board being connected to the display panel to be connected to the connector; and an interior member mounted to the ceiling part to cover the connector. 
Polak teaches a connector disposed in a ceiling of a motor vehicle with a flexible wiring board connected (Fig 2, paragraph 46, flexible circuit board 14/16 provided in the ceiling of a vehicle which is then covered by an interior member (12) to cover the connector (connector of the light bulb and other electronic and the connector provided on the circuit board 14/16)). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to use the teaching of Polak of having electrical components (connectors, flexible wiring board and connections) in the ceiling part of the vehicle and thereby covering it .

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boscher FR3026885 in view of Matsumoto US Pub 2009/0091549.
Regarding claim 12 (as best understood), 
Boscher teaches the display panel and the weak adhesive layer as described in claim 11. 
Boscher does not teach the adhesive layer comprises a weak adhesive layer that can be adhered to the object, and a strong adhesive layer provided between the weak adhesive layer and the substrate, the strong adhesive layer having an adhesive force greater than that of the weak adhesive layer. 
Matsumoto in similar field of input device teaches an adhesive layers (elements 26a and 26b) such that the adhesive layers (elements 26a/b) adhesive layers comprise a weak adhesive layer (element 26b, weak adhesive, paragraph 33 adhered to object 10, figure 3) that can be adhered to an object, and a strong adhesive layer (element 26a, paragraph 33 fig 3, provided between the weak layer and the substrate (any one of element 25 or 11) provided between the weak adhesive layer and the substrate, the strong adhesive layer having adhesive force greater than that of the weak adhesive layer (figure 4, paragraph 33, different adhesive force).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the adhesive layers of double . 

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boscher FR3026885 in view of Kajiyama US pub 2006/0214575.
Regarding claim 13, 
Boscher teaches the details of claim 11 including the display panel as described under claim 1. 
Boscher does not teach the display panel is formed as a light transmissible organic EL display panel in which the substrate is formed of a light transmissible substrate and the plurality of pixels forming the display image are formed of an organic light emitting layer.
Kajiyama in similar field of display teaches a display panel is formed as a light transmissible organic EL display panel (claim 1, figure 8; paragraph 11) in which the substrate is formed of a light transmissible substrate (SUB1 and claim 1 describes the substrate, fig 8 shows Light arrow) and the plurality of pixels forming the display image are formed of an organic light emitting layer (OLE, paragraph 11, claim 1, Fig 8). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to use the organic light display as taught .

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muramatsu US Patent 6191838 in view of Matsumoto US Pub 2009/0091549.
Muramatsu teaches the adhesive layer as described in claim 1. 
Muramatsu does not teach the adhesive layer comprises a weak adhesive layer that can be adhered to the object, and a strong adhesive layer provided between the weak adhesive layer and the substrate, the strong adhesive layer having an adhesive force greater than that of the weak adhesive layer. 
Matsumoto in similar field of input device teaches an adhesive layers (elements 26a and 26b) such that the adhesive layers (elements 26a/b) adhesive layers comprise a weak adhesive layer (element 26a, weak adhesive, paragraph 33 adhered to object 10, figure 3) that can be adhered to an object, and a strong adhesive layer (element 26a, paragraph 33 fig 3, provided between the weak layer and the substrate (any one of element 25 or 11) provided between the weak adhesive layer and the substrate, the strong adhesive layer having adhesive force greater than that of the weak adhesive layer (figure 4, paragraph 33, different adhesive force).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the adhesive layers of double sided tape as taught by Muramatsu to have an adhesive tape as taught by Matsumoto such that one side of the tape has a stronger adhesive force than the other, more specifically, the weak 
Regarding claim 19, 
Wherein the weak adhesive layer comprises a pressure sensitive adhesive agent that develops adhesiveness by applying a pressure (the modified structure as described in claim 18, teaches a pressure sensitive adhesive for the weak adhesive since in the present application pressure sensitive adhesive agent is described as adhesive applied by pressure, thereby the adhesive of Muramatsu as modified by Matsumoto meets this limitation as the adhesive layer applying pressure to secure). 

Response to Arguments
Applicant's arguments filed 5/7/2021 have been fully considered but they are not persuasive. Applicant provides argument towards the newly amended limitation for each claim 1 and 11, in addition for the newly added claim 20. However, as provided in the rejection above, these amendments create a written support issue (as highlighted under 35§USC112). Thereby the office has done its best to understand the claim amendments in view of the specification to provide the most complete office action, however, the amendments create ambiguity and confusion as recited above. The office will hold off on any additional remarks to be address due to the status of the amended claims. Additionally, amendments to claim 1 and its dependent claims enabled a new grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK M RATHOD whose telephone number is (571)270-3947.  The examiner can normally be reached on 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



ABHISHEK M. RATHOD
Primary Examiner
Art Unit 2841



/ABHISHEK M RATHOD/Primary Examiner, Art Unit 2841